DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.  Claims 1-8, 10, 12, 13, and 18-20 will be considered below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oval and conical depressions with curved rims must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 12, 13, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended on page 2 to disclose the dimples being oval and conical depressions having an opening and an inwardly curved rim.  The original disclosure does not provide support for these new limitations.  While Figure 1 does appear to show the dimples having a circular 
Similarly, on page 2, Claim 1 has been amended to disclose the curves forming spaces to allow air flow therebetween.  The original disclosure fails to provide support for this limitation.  The original disclosure does not disclose curves and only states (paragraphs 0015 and 0048) that the dimples provide “air pockets for additional absorption.”  It is not inherent that the air pockets would allow for air flow since the cushion is mounted directly and flushingly to the building structure.  
The remaining claims not specifically discussed above are rejected due to their dependence upon the claims discussed in detail above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cubberley (US Patent 2768091) in view of Pfistershammer (US Patent 2738297).  [Claim 1] Cubberley discloses a vibration absorption device for acoustic insulation for a building structure, the building structure capable of being a ceiling structure, the device comprising: an absorbent cushion (12) comprising sound absorbing material; and a vibration isolation cushion (10) comprising vibration isolation material, the vibration isolation cushion completely overlying  and laminated (Column 2, last paragraph) to the absorbent cushion and being devoid of any space between absorbent cushion and the vibration isolation cushion (Figure 2), the absorbent cushion and the vibration isolation cushion comprising respective exposed surfaces, the vibration isolation cushion being rigid relative to the .  
	Cubberley discloses the claimed invention as discussed above, but does not disclose the density of the individual components of the device.  With respect to the density of the vibration isolation cushion and the absorbent cushion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vibration isolation cushion with a density of about 0.01 lb/ft3 to about 10 lb/ft3  and the absorbent cushion with a density of about 5 lb/ft3 to about 185 lb/ft3  because one would know how to meet ASTMs in order to be able to sell the product in a given locale, and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, such densities are result effective variables. One of ordinary skill in the art would have been motivated to provide the different layers having densities effective for reducing vibrations to the desired level and would have the knowledge to alter result effective variables.  Furthermore, based on given design constraints and/or requirements, it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide the device within the above ranges based on costs, strength, etc. as a matter of design choice. 
Cubberley also does not disclose the transverse rupture load strength, minimal tensile strength perpendicular to the surface, minimal tensile strength parallel to the surface, water absorption, linear expansion, minimal comprehensive strength at 10% deformation, minimal comprehensive strength at 2; a minimal tensile strength parallel to surface of 187 lbs./in2; a water absorption of 6%; a linear expansion of 0.10%; a minimal comprehensive strength at 10% deformation of 34.8 lbs./in2; a minimal comprehensive strength at 25% deformation of 51lbs./in2; tensile and tensile adhesion properties of 31.5kPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, based on given design constraints and/or requirements, it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide the device having the absorption device comprising characteristics selected from the group consisting of: a transverse rupture load strength of 9.0 lbs.; a minimal tensile strength perpendicular to the surface of 761 lbs./ft2; a minimal tensile strength parallel to surface of 187 lbs./in2; a water absorption of 6%; a linear expansion of 0.10%; a minimal comprehensive strength at 10% deformation of 34.8 lbs./in2; a minimal comprehensive strength at 25% deformation of 51lbs./in2; tensile and tensile adhesion properties of 31.5kPa since the choice of materials would have been a matter of design choice AND it would be a matter of having to meet ASTMs in order to sell the product in the respective locale AND one of ordinary skill in the art would have been motivated to provide a device having material properties effective for reducing vibrations to the desired level and would have the knowledge to alter result effective variables.  

[Claim 5] Cubberley further discloses the sound absorbing material comprising a rubber (Column 1, lines 68-70).  [Claim 6] The rubber can be neoprene (Column 2, line 58 states that it can be chloroprene).  [Claim 7] The sound absorbing material comprises a foam (Cubberley discloses the rubber being in a foamed state – Column 1, lines 17-18).  [Claim 8] The vibration isolation material can be a wood fiber panel or cellulose fibers (Column 2, lines 45-53).  [Claim 10] The absorbent cushion comprises about 75% of the total thickness of the device (Figure 2).  
[Claim 13] All of the elements of the instant invention are discussed in detail above, including using the device in a building structure, except providing a plurality of devices.  However, it would have been obvious to one of ordinary skill in this art before the effective filing date of the invention to provide a building structure with a plurality of the devices of Cubberley since a mere duplication of parts would have been a matter of design choice and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 
[Claims 18 and 20] The device of Cubberley is capable of being provided in a kit having a structural element for building the building structure since the device can be used in conjunction with a variety of building structures (Column 4, last full paragraph).  

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cubberley in view of Pfistershammer as discussed above, and further in view of Caldwell et al. (US Patent 3160549).  Cubberley discloses the claimed invention as discussed above, but does not disclose the device having an adhesive substance with a protective film, or being a rectangular pad.  Caldwell et al. discloses a vibration absorption device capable of acoustic insulation for a building structure, the building structure capable of being a ceiling structure, the device comprising: an absorbent cushion (21) comprising sound absorbing material; and a vibration isolation cushion (20) comprising vibration isolation material, the vibration isolation cushion completely overlying  and laminated (Column 3, lines 48-52) to the absorbent cushion and being devoid of any space between absorbent cushion and the vibration isolation cushion, the absorbent cushion and the vibration isolation cushion comprising respective exposed surfaces, the vibration isolation cushion being rigid relative to the absorbent cushion (Column 4, lines 45-72) and the absorbent cushion being supple relative to the vibration isolation cushion (Column 4, lines 50-55), the absorbent cushion comprising a material density of about 5 lb/ft3 to about 185 lb/ft3 (Column 4, lines 1-4), the absorbent cushion having a thickness that is greater than the thickness of the vibration isolation cushion (Figure 2), wherein at least one of the exposed surfaces is directly and flushingly capable of mounting to a building structure to isolate vibrations and to provide acoustic insulation.  Caldwell et al. further discloses the exposed surface comprising an adhesive .  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cubberley in view of Pfistershammer as discussed above, and further in view of Miles (US Patent 4425980).  Cubberley discloses the claimed invention as discussed above, but does not disclose using the device in a ceiling having an overhead structure and at least one beam.  Miles discloses using beam dampers (71) in a structure, which can be a building interior.  The structure comprises an overhead structure (61) and at least one beam (69) mounted to the overhead structure at one end thereof and defining at least one anchoring point at the other end thereof for being anchored to another structural element and the dampers being mounted at the anchoring point of the beam (Figure 5).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the device of Cubberley in a ceiling structure as suggested and taught by Miles.  Miles teaches that vibration dampers can be used in buildings for ceilings and interior walls (Column 1, lines 19-25) to help dampen the vibrations that can occur between structural elements.  

Response to Arguments
Applicant's arguments filed September 28, 2020 have been fully considered but they are not persuasive.  Applicant’s arguments pertain to the newly added limitations, which do not have support in the original disclosure.  However, Examiner has added the Pfistershammer reference to teach providing dimples in an alternative shape, such as an oval and conical depression.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635